Citation Nr: 0724771	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-32 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of appendectomy.

2.  Entitlement to an initial compensable disability 
evaluation for residuals of ingrown toenail surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for residuals of appendectomy, and assigned a 10 percent 
evaluation; and granted service connection for residuals of 
ingrown toenail surgery and assigned a noncompensable 
evaluation; both evaluations are effective September 5, 2003.  

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  During the 
hearing, the veteran submitted additional evidence consisting 
of VA treatment records, private treatment records, and 
employee records, along with a waiver of initial RO 
consideration.

The matter of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of appendectomy are manifested by 
complaints of right lower-quadrant abdominal pain.  The 
objective evidence does not demonstrate moderately severe 
adhesions, with evidence of partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  

2.  The veteran's ingrown nails of both great toes do not 
cause functional limitation.

3.  The veteran has not submitted evidence tending to show 
that her service-connected residuals of appendectomy and 
ingrown toenail surgery require frequent hospitalization, are 
unusual, or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for residuals of appendectomy are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006; 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 
7301 (2006).

2.  The criteria for an initial compensable disability 
evaluation for residuals of toenail surgery are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.1 - 4.14, 4.118, Diagnostic Code 7805 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in September 2003 and October 2003 
letters.  Collectively, those letters informed the veteran to 
submit any pertinent evidence she has in her possession, 
informed her of the evidence required to substantiate her 
claims, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf.  
Therefore, the Board finds that she was provided with the 
notice required by the VCAA.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Here, the veteran is appealing the initial rating assignment 
as to her residuals of appendectomy, and toenail surgery.  In 
this regard, because the October 2003 rating decision granted 
the veteran's service connection claims, these claims are now 
substantiated.  As such, her filing of a notice of 
disagreement as to the October  2003 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignments here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic codes at issue, and included a 
description of the rating formulas for all possible schedular 
ratings under those diagnostic codes.  The veteran was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the evaluation that the RO had assigned.  
Therefore, the Board finds that the veteran has been informed 
of what was necessary to achieve a higher rating for the 
service-connected disabilities at issue.  

In addition, all available evidence pertaining to the 
veteran's claim has been obtained.  The claims folder 
contains service medical records, a hearing transcript, the 
veteran's contentions, other lay statements, and post-service 
medical records from the VA Medical Center in West Roxbury, 
VA Outpatient Clinic in Boston, as well as private medical 
evidence from Drs. Jones, Feldman, and Scarlet.  It appears 
that all obtainable evidence identified by the veteran 
relative to her claim has been obtained and associated with 
the claims folder, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any additional evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to her 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In April 2007, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, so there 
can be no possibility of prejudice to the veteran under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).


A.  Residuals of Appendectomy

During service, the veteran underwent a laparoscopic 
appendectomy.  Since then, she has complained of right lower 
quadrant abdominal pain.  As noted, the RO, in an October 
2003 rating decision assigned a 10 percent evaluation for 
residuals of appendectomy, effective September 5, 2003.  Such 
evaluation was assigned based on evidence of right quadrant 
pain pursuant to Diagnostic Code 7301.  

Residuals of injury to the stomach are rated as adhesions of 
peritoneum under Diagnostic Code 7301.  See 38 C.F.R. § 
4.114, Diagnostic Codes 7301, 7310, 7311.  Under Diagnostic 
Code 7301, a 30 percent disability evaluation for adhesions 
of peritoneum requires moderately severe symptoms, partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  A 50 
percent evaluation requires severe symptoms, definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting 
following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. § 
4.114, Diagnostic Code 7301.  

Evidence relevant to the severity of the veteran's residuals 
of appendectomy includes a March 2005 office visit note which 
shows that the veteran's abdomen was examined.  The surgeon 
noted evidence of exquisite tenderness which persisted with 
valsalva and extended, but diminished, toward the pubic 
tubercle, which suggests that the veteran's right lower 
quadrant pain is of musculoskeletal origin.  The surgeon 
noted that the pain does not follow typical nerve 
distribution, nor is it likely related to a nerve injury at 
the time of the appendectomy.  Assessment was probable 
chronic musculoskeletal injury tendonitis or focal fasciitis 
in the right lower-quadrant abdominal wall.  At that time, 
the veteran was given a cortisone marcaine injection into the 
area of focal tenderness (see August 2005 VA treatment note).   

On April 2005 VA gastrointestinal examination, the veteran 
complained of constant, dull, right lower-quadrant abdominal 
pain, which intensifies with physical activities, such as 
weight lifting, exercising, and prolonged walking.   The 
veteran indicated that she has had normal bowel movements, no 
nausea, vomiting, diarrhea, or constipation.  On examination, 
there was evidence of a 3 c.m. semicircular scar immediately 
above the umbilicus, a 1/2 c.m. longitudinal scar below the 
umbilicus, a 1/2 c.m. scar in the left upper quadrant area, a 2 
c.m. scar in the left lower-quadrant area, and a 1 c.m. 
transverse scar in the pelvic area.  All of the above-
mentioned scars were regarded as superficial, stable, and 
non-tender.  There were no adhesions to the underlying 
tissues.  There were no signs of inflammation, edema, or 
keloid formation, nor was there evidence of limitation of 
motion from the scars.  There was some hyperpigmentation on 
the 3 c.m. scar above the umbilicus; the examiner noted that 
there was minimal disfigurement.  Diagnosis was status-post 
appendectomy and laparotomy for chronic right lower quadrant 
abdominal pain with unclear diagnosis.  

Subsequent VA treatment notes reflect further complaints of 
right lower quadrant abdominal pain.  The veteran has 
undergone numerous nerve block treatments.   

On review, the Board finds that an evaluation in excess of 10 
percent for service-connected residuals of appendectomy is 
not warranted.  In this regard, there is no convincing 
evidence showing that the veteran currently has abdominal 
adhesions as a result of her appendectomy.  Due to her 
complaints of pain following the surgery, the veteran has 
undergone exploratory surgery, urinalysis, liver function 
tests, comprehensive blood counts, scans, and vaginal 
ultrasounds, all of which were negative.  Significantly, the 
presence of partial obstruction or delayed motility has not 
been clinically shown.  On April 2005 VA examination, the 
veteran reported having regular bowel movements, and 
specifically denied constipation.  The veteran's symptoms 
have not been shown to be moderately severe.  After a review 
of the record, the Board finds that the veteran's residuals 
of appendectomy do not more closely approximate the criteria 
for a 30 percent evaluation under Diagnostic Code 7301.  As 
such, the Board finds that an evaluation in excess of 10 
percent for residuals of appendectomy is not warranted for 
the period of the appeal. 

The veteran's sole complaint as a result of her appendectomy 
is right lower-quadrant abdominal pain.  The Board has 
considered whether a higher rating is warranted based on any 
nerve damage.  However, although the veteran is receiving 
nerve block injections in her right lower-quadrant abdominal 
area, the evidence fails to show that her pain is due to any 
nerve damage.  The veteran consistently reports a constant 
throbbing pain with no radiation.  The objective medical 
evidence suggests that the veteran's abdominal pain is of 
musculoskeletal origin.  In any event, there is no evidence 
of severe incomplete paralysis of the anterior crural 
(femoral) nerve to warrant a higher evaluation pursuant to 
Diagnostic Code 8626.  38 C.F.R. § 4.124a  (2006).  

On April 2005 VA examination, the examiner noted the residual 
surgical scars as a result of the veteran's appendectomy.  
All of the scars were noted to be superficial, with no signs 
of inflammation, edema, or keloid formation.  These 
superficial scars have not been found to be unstable or 
painful on examination, thus the objective medical findings 
do not support a separate disability rating for scars.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803,  7804 (2006).  

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that the veteran's service-connected 
residuals of appendectomy have not been more than 10 percent 
disabling.  There is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


B. Residuals of Ingrown Toenail Surgery

During service, the veteran underwent surgery to remove part 
of her bilateral big toenails.  After the in-service 
procedure, the veteran underwent bilateral great toe 
collateral border matrixectomy by a private physician.  

On September 2003 VA examination of the feet, the veteran 
reported that she was pleased with her prior toenail 
surgeries, but had occasional difficulty when her nails grew 
out too far.  On examination, there was evidence of very 
straight nail margins on both sides of both hallux nails 
consistent with prior matrixectomies.  There was no sign of 
pedal bacterial infection.  There was a mild amount of callus 
in the nail groove, tibial border, left hallux only.  
Diagnosis was onychocrytposis, ligamentous laxity, and pes 
planus.  The examiner noted that the veteran's flexible lax 
foot-type predisposes her to ingrown toenails.  

As noted, the RO granted service connection for residuals of 
toenail surgery, and assigned a noncompensable evaluation, 
pursuant to Diagnostic Codes 7899-7805, effective September 
5, 2003.  The noncompensable evaluation was based on evidence 
of essentially normal function of the big toes.  The veteran 
asserts that her toenail disability is more severe than 
contemplated by the currently assigned noncompensable 
evaluation.

Pursuant to Diagnostic Code 7805, scars that are not on the 
head, face, or neck, are rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118 (2006).  

On review, the Board finds that a compensable evaluation for 
residuals of ingrown toenail surgery is not warranted.  In 
this regard, there is no evidence of functional limitation or 
painful motion due to the ingrown toenails.  Despite the 
veteran's subjective complaint of pain in her toes when she 
walks long distances, the September 2003 VA examiner noted 
that the veteran appears to have had successful surgical 
intervention with minimal problems as a result of having nail 
corrections.  More recent VA medical evidence fails to show 
complaints or treatment for ingrown toenails.  Thus, a 
compensable evaluation for the veteran's service-connected 
bilateral ingrown toenails is not warranted because there is 
no evidence of limitation of function.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply and the claim must be denied.

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that the veteran's service-connected 
residuals of ingrown toenail surgery has not been compensably 
disabling.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected residuals of 
appendectomy, and toenail surgery, or otherwise render a 
schedular rating impractical.  While the evidence shows that 
the veteran has experienced some difficulty restraining and 
lifting large animals in her job as a veterinarian technician 
due to abdominal pain, the evidence fails to show that the 
residuals of appendectomy have produced marked interference 
with employment.  Similarly, there is no evidence that the 
veteran's residuals of toenail surgery have produced marked 
interference with employment.  Finally, the evidence does not 
show that the veteran is frequently hospitalized for 
pertinent disabilities.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER
Entitlement to a disability evaluation in excess of 10 
percent for residuals of appendectomy is denied.

Entitlement to an initial compensable disability evaluation 
for residual of ingrown toenail surgery is denied.
REMAND

In a January 2004 rating decision, the RO denied service 
connection for post-traumatic stress disorder.  The veteran's 
representative asserts that the veteran's VA Form-9, received 
in September 2004 with respect to the veteran's increased 
rating claims decided herein, should also be accepted as a 
notice of disagreement with respect to the January 2004 PTSD 
denial.  Although the veteran did not expressly disagree with 
the January 2004 decision, she did mention her PTSD.  It 
appears that the RO accepted the VA Form-9 as a notice of 
disagreement with respect to the January 2004 denial of 
service connection for PTSD as the form was stamped as a 
notice of disagreement.  Consequently, the Board construes 
the VA Form-9 as a timely filed notice of disagreement with 
respect to the January 2004 decision.  As such, the veteran 
must be provided with a Statement of the Case as to this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the veteran and her 
representative a Statement of the Case 
addressing the issue of entitlement to 
service connection for PTSD.  Include 
notice of the time limit within which an 
adequate substantive appeal must be filed 
in order to perfect an appeal of this 
issue.  Following any further development 
considered warranted, if the 
determination remains denied, the issue 
is to be returned to the Board only if a 
timely substantive appeal is filed.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


